Appellant was convicted of violating the local option law. In the record is what purports to be a statement of facts and bill of exceptions, but according to this record neither are filed in the trial court. Both instruments were approved by the county judge after the adjournment of the term. As the statement of facts and bill of exceptions are presented we cannot consider them. Without the consideration of these two instruments, this judgment must be affirmed.
Affirmed.
                          ON REHEARING.                       December 13, 1905.